Case 18-15691-CMG Doc 329-1 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
 Certification of Jeffrey E. Livingston in Opposition to Debtors Motion to Page 1 of 4
Case 18-15691-CMG Doc 329-1 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
 Certification of Jeffrey E. Livingston in Opposition to Debtors Motion to Page 2 of 4
Case 18-15691-CMG Doc 329-1 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
 Certification of Jeffrey E. Livingston in Opposition to Debtors Motion to Page 3 of 4
Case 18-15691-CMG Doc 329-1 Filed 01/31/19 Entered 01/31/19 16:59:11 Desc
 Certification of Jeffrey E. Livingston in Opposition to Debtors Motion to Page 4 of 4
